DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation claimed in the claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 5 and 7 are objected to because the term amount in the “calculating an amount of the low-position camera” and “calculating an amount of the high-position camera” is not clear. Appropriate correction is required.






Vague and unclear:
Claim 1:
“searching a low-position camera and a high-position camera around the security guided vehicle according to the positioning information, and feeding back searching information”,
“turning on the high-position camera to trace and monitor the security guided vehicle according to the searching information”


Claims 5 and 7:
“calculating an amount of the low-position camera around the security guided vehicle at a first predetermined range according to the position information, and feeding 

Claim 10:
“converting GPS coordinates of the security guided vehicle to PT coordinates by a converting algorithm between GPS and PT,”


Claim Interpretation
Claims 11 and 12 are written as they depends from claim 1, however, claim 11 is a device depended from an independent method claim 1 and claim 12 is a computer readable medium depended from an independent method claim 1. 
Examiner interprets claim 11 as an independent claims directed to a device that functions to carry out the method identical to that of the independent claim 1. 
Examiner also interprets claim 12 as an independent claims directed to a computer readable storage medium that functions to carry out the method identical to that of the independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s “computer readable storage medium” encompasses both statutory and non-statutory mediums including but not limited to carrier waves.  Applicant’s 1351 Off. Gaz. Pat. Office 212 (February 23, 2010).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabel et al. (US 20120290200 A1) hereinafter “Kabel”.

Regarding claim 1 (Original), Kabel discloses a guard route security method (0019; “[0019] … the processing system is operable for creating a guard zone around a vessel in which the device is used for identifying threats to the vessel (e.g. other boats, buoys, docks, obstructions, etc.). The guard zone can be automatically adjusted to account for nearby objects which are not currently a threat to reduce false alarms and to shift processing power to possible real threats.”), comprising steps of:
0106 and 0141; Figures 14 and 18; “[0106] A similar boat icon 70 shown in FIGS. 14 and 18 may also be displayed to indicate the current location of another vessel or vessels identified by radar or any other electronic method of tracking the position of other vessels. The red, green, and white portion of the icon 70 helps the operator of the vessel in which the marine electronic device 10 is used to determine the orientation of these other vessels by simply looking at the display.”); 
searching a low-position camera and a high-position camera around the security guided vehicle according to the positioning information, and feeding back searching information (0017 and 0131; “[0017] ... The present invention provides two techniques for determining point drawing size that varies with camera position. When the camera is at its lowest position (directly behind the boat looking forward), points are drawn so that they do get smaller the farther they are from the camera. The processing system limits the maximum size of the points. ... When the camera is at its highest position (directly above the boat looking down), points are drawn so that they are all the same size.” and “[0131] … The present invention has two techniques for determining point drawing size that varies with camera position. When the camera is at its lowest position (directly behind the boat looking forward), points are drawn so that they do get smaller the farther they are from the camera when the camera is at its lowest position. ... When the camera is at its highest position (directly above the boat looking down), points are drawn so that they are all the same size--the points are not scaled for size with distance from the camera. This camera position gives an overview of the area surrounding the vessel. ...”); and 
0121; Figures 26 and 28; the camera at highest positon 1 can be turned on based on the position information of the vehicle and monitor the guided vehicle (i.e., marine vessel), “[0121] FIG. 26 shows three different camera positions and camera angles for an aerial map page (above the vessel) ... Referring initially to FIG. 26, a first camera position and a first camera angle for the aerial view is identified by “1”. The first camera position presents a generally overhead view of the displayed map. FIG. 28 shows an exemplary map page using the first camera position and camera angel.”).

Regarding claim 2 (Original), Kabel discloses the guard route security method according to claim 1, wherein the positioning information comprises GPS positioning information (0067-0069; Figures 2 and 3; “[0067] The location determining component 14 may be a global positioning system (GPS) receiver or any other device which can determine locations of the marine vessel in which the device 10 is used. In general, the GPS is a satellite-based radio navigation system capable of determining continuous position, velocity, time, and direction information for an unlimited number of users. FIG. 3 shows one representative view of a GPS denoted generally by reference numeral 32. A plurality of satellites 34 are in orbit about the Earth 36. The orbit of each satellite is not necessarily synchronous with the orbits of other satellites and, in fact, is likely asynchronous. A GPS receiver device 10 such as the ones described in connection with embodiments of the present invention is shown receiving spread spectrum GPS satellite signals from the various satellites 34”).

Regarding claim 3 (Original), Kabel discloses the guard route security method according to claim 2, wherein said step of receiving positioning information of a security guided vehicle and generating a security guided vehicle track comprises: 
receiving the positioning information of the security guided vehicle (0069, 0103-0106; Figures 11-14); and 
inputting the positioning information to a map, and generating the security guided vehicle track in real time on the map according to the positioning information (0069, 0103-0106; Figures 11-14; “[0103] The single range/scale control may simultaneously adjust both the radar range and map scale or adjust only the radar range or the map scale. For example, the processing system 12 may be configured to simultaneously adjust both the radar range and the map scale when the vessel position marker is centered on the display but only adjust the map scale when panning the map so that the vessel position marker is not centered in the display. This is done because the operator is presumably viewing both the radar and the current position of the boat when the vessel position marker is centered on the display and therefore desires to have both the radar range and the map scale simultaneously adjusted. Conversely, the operator is presumably less concerned about the radar when panning the map page away from the current position of the vessel and therefore only desires to adjust the map scale. This latter scenario allows the operator to adjust the map scale while panning without affecting any of the radar settings such as MARPA (Mini-automatic radar plotting aid) and other range-sensitive settings.”).

Regarding claim 4 (Original), Kabel discloses the guard route security method according to claim 3, wherein the map is a two-dimensional map or a three-dimensional 0068, 0083, 0108-0109; Figures 5-9, 13 and 15-22; “[0068] ... The device 10 acquires spread spectrum GPS satellite signals from at least three satellites for the GPS receiver device to calculate its two-dimensional position by triangulation”, “[0083] … The first and second indicators may be displayed on two-dimensional map pages as depicted in FIGS. 5 and 6 or a three-dimensional map page as depicted in FIG. 7.”).

Regarding claim 5 (Original), Kabel discloses the guard route security method according to claim 2, wherein said step of searching a low-position camera and a high-position camera around the security guided vehicle according to the positioning information, and feeding back searching information comprises: 
calculating an amount of the low-position camera around the security guided vehicle at a first predetermined range according to the position information, and feeding the searching information of the low-position camera relevant to the security guided vehicle to a multi-video play window (0069, 0104, 0131; Figure 12; “[0131] ... The present invention has two techniques for determining point drawing size that varies with camera position. When the camera is at its lowest position (directly behind the boat looking forward), points are drawn so that they do get smaller the farther they are from the camera when the camera is at its lowest position. Furthermore, the processing system limits the maximum size that the points are drawn as. For example, as a buoy approaches from the distance it will gradually get larger the closer it gets to the camera. Instead of eventually being drawn very large and filling the screen if it is very close to the camera, as what would happen with normal perspective, the point will be drawn at a maximum size when it reaches a certain distance from the camera. This naturally reduces the clutter of points and gives emphasis to the most important points close to the vessel. When the camera is at its highest position (directly above the boat looking down), points are drawn so that they are all the same size--the points are not scaled for size with distance from the camera. This camera position gives an overview of the area surrounding the vessel. As the camera position moves from one position extreme to the other, the point scaling smoothly interpolates between the two methods.”, “[0069] The location determining component 14 is operable to receive navigational signals from the GPS satellites 34 to calculate a position of the device 10 as a function of the signals. The location determining component 14 is also operable to calculate a route to a desired location, provide instructions to navigate to the desired location, display maps and other information on the display screen, and to execute other functions described herein.”; “[0104] FIG. 12 illustrates certain steps in an exemplary method 1200 of using the marine electronic device in accordance with the embodiment described in the previous paragraphs. The particular order of the steps illustrated in FIG. 12 and described herein can be altered without departing from the scope of the invention. For example, some of the illustrated steps may be reversed, combined, or even removed entirely. The method 1200 begins when the operator prompts the processing system 12 to cause the display 16 to display a map page in step 1202 and a radar overlay in step 1204. While viewing the map page with overlaid radar information, the operator may adjust the single scale/range control to adjust the map scale or the radar range as depicted in step 1206. Upon receiving a request to change the scale/range, the processing system determines whether the device 10 is in the position mode (vessel position marker is centered on display) as depicted in step 1208. If it is, the processing system simultaneously adjusts the map scale and radar range as depicted in step 1210. For example, if the operator operates the single scale/range control to increase the scale/range, both the map scale and the radar range are adjusted to the next highest scale/range. If the processing system determines that the device is not in the position mode in step 1208, the processing system only adjusts the map scale as depicted in step 1212. The processing system re-synchronizes the map scale to the radar range whenever leaving the panning mode.”).

Regarding claim 6 (Original), Kabel discloses the guard route security method according to claim 5, further comprising capturing the security guided vehicle and playing a real-time video of the low-position cameras around the security guided vehicle on the first multi-video play window, in real time (0112; Figure 19; “[0112] The processing system 12 may also be configured to cause the display 16 to display three-dimensional representations 78 of real-time weather data obtained from the weather receiver 24 as depicted in FIG. 19. The real-time weather data may be NEXRAD radar data, water temperature data, wave height data, wave period data, wind direction data, and wind intensity data. The displayed weather data may also include three-dimensional representations of lightning strikes. The processing system 12 places the three-dimensional representations 78 of weather data on the map so as to simulate the actual position of clouds, lightning strikes, or the like, in the sky.”).

Regarding claim 7 (Original), Kabel discloses the guard route security method according to claim 5, further comprising: 
calculating an amount of the high-position camera around the security guided vehicle at a second predetermined range according to the position information, and feeding the searching information of the high-position camera relevant to the security guided vehicle to a high-position video play window (0085, 0089, 0092 and 0135; Figures 6-9 and 38; “[0085] … as illustrated in FIGS. 6 and 7, the processing system 12 may cause the display 16 to display the second indicator 46 when the vessel is a pre-determined distance from the desired route. The pre-determined distance may be selected by the operator or automatically determined by the processing system 12 and, in embodiments, is greater than 500 ft. to eliminate unnecessary course adjustments.”, “[0092] Whenever the vessel approaches and/or crosses one of the left or right boundaries 54, 56 of the lane 50 or deviates from the center line by a selected amount, the processing system 12 may cause the display 16 to display an arrow 58 or other indicator prompting the operator to steer the vessel back toward the center of the lane. For example, the processing system 12 may cause the display 16 to display a warning light or turn instruction whenever the vessel is within a pre-determined distance (e.g. 20 ft.) from the left or right boundary 54, 56 and may then display the arrow 58 pointing back toward the center of the lane whenever the vessel moves entirely outside of the lane as shown in FIG. 8. As with the embodiment of FIGS. 4 through 7 described above, the particular angle and direction of the arrow 58 or other indicator may be based on vessel data or cartographic data.”).

Regarding claim 11 (Currently Amended), A device claim 11 is drawn to the device corresponding to the method of using same as claimed in claim 1. Therefore, device claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 12 (Currently Amended), A computer readable storage medium claim 12 is drawn to the computer readable storage medium corresponding to .

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Chris’ comment
Im not  sure claims 8-10 are allowable.  Claim 8 appears to have a 112(b) rejection needed.  Where do the ranges have antecedent?  Also what are they?  Para 93 in the reference talks about ranges are within the level of one of ordinary skill.  automatic limitation of claim 9-10 appears obvious as well.

Regarding claim 8 (Original), 
The guard route security method according to claim 7, wherein the first predetermined range is from 50m to 150m, the second predetermined range is from 1000m to 2000m.

Regarding claim 9 (Original), 
The guard route security method according to claim 7, wherein said step of turning on the high-position camera to trace and monitor the security guided vehicle according to the searching information comprises: 


Regarding claim 10 (Original), 
The guard route security method according to claim 9, further comprising: 
converting GPS coordinates of the security guided vehicle to PT coordinates by a converting algorithm between GPS and PT, thereby positioning and tracking the security guided vehicle by the high-position cameras.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482